                                                                                              FILED
                                                                                              AUG
            2

             3
                                                                                        clerk®U^d'^ouo,
                                                UNITED STATES DISTRICT COliyOTHERNDISTRi^, ^f- CALIFORNIA
            4                                  NORTHERN DISTRICT OF CALIFORNIA

             5

             6    UNITED STATES OF AMERICA,                             Case No.l9-mj-7I273-EDL
                                 Plaintiffs,
             7
                                                                        Charging District's Case No.
                          V.
             8
                                                                        14-CR-1096
             9
                  EMELIA PEREZ-ESQUIVEL,

                                 Defendant.
            10

            11
                                         COMMITMENT TO ANOTHER DISTRICT
            12
•C     C
                        The defendant has been ordered to appear in the Western District of Texas.
            13
-<-•   CQ
       u
                 The defendant may need an interpreter for this language: Spanish.
i: !—
            14
io     o
                        The defendant:           ( ) will retain an attorney.
5           15
(/)    L.

                                                 (x) is requesting court-appointed counsel.
•2 Q
CA)
            16
T3 £
(U     0)
                        The defendant remains in custody after the initial appearance.
.ts ^       17
c      t:
                        IT IS ORDERED: The United States Marshal must transport the defendant, together with
            18
                 a copy of this order, to the charging district and deliver the defendant to the United States Marshal
            19
                 for that district, or to another officer authorized to receive the defendant. The Marshal or officer
            20
                 of the charging district should immediately notify the United States Attorney and the Clerk of the
            21
                 Clerk for that district of the defendant's arrival so that further proceedings may be promptly
            22
                 scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
            23
                 charging district.
            24
                 Dated: August 16, 2019
            25

            26                                                      ELIZABETH D. LAPORTE
                                                                    United States Magistrate Judge
            27

            28
